DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/25/2021 has been entered. Claims 1-36 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/25/2021, with respect to the rejection of claims 1-36 over Gunnarsson (WIPO 2019/074435) have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9-16, 18-25, 27-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al (WIPO 2019/074435), in view of Kazmi et al (US 2012/0184302).
Regarding Claim 1, Gunnarsson teaches a method (Fig. 9) of obtaining location information performed by a user equipment (UE) (pg. 13, lines 28-31, Fig. 9, target wireless device, e.g. wireless device 50) comprising: 
receiving, from a location server, assistance data comprising positioning reference signal (PRS) configuration information (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the location server at 906, and in return obtains positioning reference signal configuration information concerning signals from base stations at a different or same RAT at 908); 
receiving from the location server a request for location information for a first and second Radio Access Technology (RAT) (pg. 14, line 28 – pg. 15, line 10, Fig. 9, different measurements or measurement types may be requested via different RATs), wherein the UE has dual connectivity to the first and second RATs (pg. 15, lines 11-20, Fig. 9, at 904 the UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity), 
wherein the request for location information instructing the UE to obtain the location information comprising one or more measurements of signals transmitted according to the first and second RATs (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning 
obtaining at least some of the location information for the first and second RATs (pg. 14, lines 3-10, Fig. 9, target device uses the configuration information when searching for and measuring on positioning reference signals at 910); and 
transmitting the at least some of the location information to the location server (pg. 14, lines 3-10, Fig. 9, target device provides positioning measurements and/or estimates the position and provides positioning estimates to the location server at 912); 
wherein the request for location information is received from the location server using the first RAT, and wherein the at least some of the location information is transmitted to the location server using the second RAT (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use capability information to select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~measurement requests disclose requested location information); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~discloses different measurements may be requested via different RATs, as well as reported via different RATs, therefore at least one request is received via a first RAT and at least some of the location information is reported via a different/second RAT)).   
Gunnarsson fails to teach wherein a first reference cell is used for obtaining the at least some of the location information for the first RAT and a second reference cell, separate from the first reference cell, is used for obtaining the at least some of the location information for the second RAT.
In the same field of endeavor, Kazmi teaches wherein a first reference cell is used for obtaining the at least some of the location information for the first RAT and a second reference cell, separate from the first reference cell, is used for obtaining the at least some of the location information for the second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location determination of a dual connectivity device utilizing measurements from multiple available RATs, where the location server requests particular measurements based on device capabilities, as taught in Gunnarsson, to further include utilizing multiple reference cells to perform signal measurements across multiple access technologies to be used in positioning the device, as taught in Kazmi, in order to enhance the accuracy and efficiency of positioning user equipment in a radio communications environment (See Kazmi [0025-0026, 0055])
Regarding Claim 2, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Gunnarsson further teaches transmitting capability information to the location server indicating the dual connectivity to the first and second RATs, wherein the request for location information is received in response to the capability information (pg. 13, line28 – pg. 14, line 2, Fig. 9, at 904 target device provides to the location server UE capabilities, pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements; 
Regarding Claim 3,
Regarding Claim 4, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 3 above. Gunnarsson further teaches wherein the location measurements comprise measurements for UE assisted Observed Time Difference of Arrival (OTDOA) or the location estimate comprises a location estimate for UE based OTDOA (pg. 21, lines 7-8, positioning measurements are timing measurements that can be used for determining UE location, e.g., RSTD, TOA, TDOA, OTDOA measurements, Rx-Tx time difference measurements, round trip time, pg. 15, lines 21-32, indication of RAT(s) in which the UE is capable of or prefers to receive the positioning assistance data enabling the UE to perform positioning measurements (e.g., OTDOA assistance data or E-CID assistance data)), wherein the UE uses the same reference cell for all measurements for the first and second RATs (pg. 21, line 25 – pg. 22, line 10, reference and all the measured cells may be selected to be based on the same one numerology, which is supported by the UE, multiple reference cells for OTDOA measurements may be provided to the UE, e.g., one reference cell per RAT when the UE is configured with at least one serving cell in a first RAT (e.g., PCell) and at least a second serving cell (e.g., PSCell or SCell) in a second RAT, in addition to the reference cell (e.g., for RSTD or OTDOA measurements or a like), the assistance data may also comprise a reference RAT).  
Regarding Claim 5, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Gunnarsson further teaches wherein the first RAT is used for signaling while the at least some of the location information is transmitted to the location server using the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be ~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity).  
Regarding Claim 6, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Gunnarsson further teaches wherein the request for location information for the first and second RATs includes an indication that the location information may be transmitted by the UE to the location server using the second RAT and correlation information, and further comprising including the correlation information with the at least some location information transmitted to the location server using the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity, pg. 22, lines 11-26, radio 
Regarding Claim 7, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Gunnarsson further teaches receiving from the location server assistance data for the first and second RATs (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the location server at 906, and in return obtains positioning reference signal configuration information concerning signals from base stations at a different or same RAT at 908).  
Regarding Claim 9, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Gunnarsson further teaches wherein the first RAT comprises Long Term Evolution (LTE) or IEEE 802.11 WiFi and the second RAT comprises New Radio (NR) (pg. 15, lines 1-11, select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements).  
Regarding Claim 10, Gunnarsson teaches a user equipment (UE) (Fig. 5) capable of obtaining location information (Fig. 9), the UE comprising: at least one wireless transceiver configured to wirelessly communicate with at least one wireless network (pg. 8, lines 15-21, Fig. 5, transceiver circuitry 56); at least one memory; and at least one processor coupled to the at least one wireless transceiver and the at least one memory (pg. 8, line 22 – pg. 9, line 11, Fig. 5, processor 62, memory 64, computer programs 66, and configuration data 68) and configured to: 
receive, from a location server, assistance data comprising positioning reference signal (PRS) configuration information (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the 
receive from the location server a request for location information for a first and second Radio Access Technology (RAT) (pg. 14, line 28 – pg. 15, line 10, Fig. 9, different measurements or measurement types may be requested via different RATs), wherein the UE has dual connectivity to the first and second RATs (pg. 15, lines 11-20, Fig. 9, at 904 the UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity)
wherein the request for location information instructing the UE to obtain the location information comprising one or more measurements of signals transmitted according to the first and second RATs (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements; and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements); 
obtain at least some of the location information for the first and second RATs (pg. 14, lines 3-10, Fig. 9, target device uses the configuration information when searching for and measuring on positioning reference signals at 910); and 

wherein the request for location information is received from the location server using the first RAT, and wherein the at least some of the location information is transmitted to the location server using the second RAT (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use capability information to select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~measurement requests disclose requested location information); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~discloses different measurements may be requested via different RATs, as well as reported via different RATs, therefore at least one request is received via a first RAT and at least some of the location information is reported via a different/second RAT)).
Gunnarsson fails to teach wherein a first reference cell is used for obtaining the at least some of the location information for the first RAT and a second reference cell, separate from the first reference cell, is used for obtaining the at least some of the location information for the second RAT.
In the same field of endeavor, Kazmi teaches wherein a first reference cell is used for obtaining the at least some of the location information for the first RAT and a second reference cell, separate from the first reference cell, is used for obtaining the at least some of the location information for the second RAT ([0055-0057], location server may employ a list of reference cell elements, in a carrier-aggregation system where multiple serving cells may be arranged, multiple reference cells are not necessarily the same as serving cells, thus positioning assistance data, such as OTDOA assistance data, is provided for multiple reference cells, the user equipment receives this multiple reference cell location assistance data to perform location assistance measurements).
See Kazmi [0025-0026, 0055]) 
Regarding Claim 11,
Regarding Claim 12, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Gunnarsson further teaches wherein the at least some of the location information comprises location measurements obtained for the first and second RATs, a location estimate determined using location measurements obtained for the first and second RATs, or both the location measurements and the location estimate (pg. 14, lines 3-10, Fig. 9, target device uses configuration information when searching for and measuring on positioning reference signals at 910 and target device provides positioning measurements and/or estimates the position and provides positioning estimates to the location server at 912, pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements; and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity).  
Regarding Claim 13, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 12 above. Gunnarsson further teaches wherein the location measurements comprise measurements for UE assisted Observed Time Difference of Arrival (OTDOA) or the location estimate comprises a location estimate for UE based OTDOA (pg. 21, lines 7-8, positioning measurements are timing measurements that can be used for determining UE location, e.g., RSTD, TOA, 
Regarding Claim 14, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Gunnarsson further teaches wherein the first RAT is used for signaling while the at least some of the location information is transmitted to the location server using the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for 
Regarding Claim 15, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Gunnarsson further teaches wherein the request for location information for the first and second RATs includes an indication that the location information may be transmitted by the UE to the location server using the second RAT and correlation information, wherein the at least one processor is further configured to include the correlation information with the at least some location information transmitted to the location server using the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT
Regarding Claim 16, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Gunnarsson further teaches wherein the at least one processor is further configured to receive from the location server assistance data for the first and second RATs (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the location server at 906, and in return obtains positioning reference signal configuration information concerning signals from base stations at a different or same RAT at 908).  
Regarding Claim 18, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Gunnarsson further teaches wherein the first RAT comprises Long Term Evolution (LTE) or IEEE 802.11 WiFi and the second RAT comprises New Radio (NR) (pg. 15, lines 1-11, select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements).  
Regarding Claim 19, Gunnarsson teaches a method (Fig. 9) of obtaining location information for a user equipment (UE) performed by a location server (pg. 13, lines 28-31, Fig. 9, location server 30) comprising: 
sending, to the UE, assistance data comprising positioning reference signal (PRS) configuration information (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the location server at 906, and in return obtains positioning reference signal configuration information concerning signals from base stations at a different or same RAT at 908); 
sending to the UE a request for location information for a first and second Radio Access Technology (RAT) (pg. 14, line 28 – pg. 15, line 10, Fig. 9, different measurements or measurement types may be requested via different RATs), wherein the UE has dual connectivity to the first and second RATs 
wherein the request for location information instructing the ULE to obtain the location informationPage 6 of 17Application No. 16/368,058 Customer No: 23696comprising one or more measurements of signals transmitted according to the first and second RATs (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements; and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements); 
receiving from the UE at least some of the location information for the first and second RATs obtained by the UE (pg. 14, lines 3-10, Fig. 9, target device uses the configuration information when searching for and measuring on positioning reference signals at 910); and 
obtaining a location estimate for the UE based on the at least some of the location information for the first and second RATs (pg. 14, lines 3-10, Fig. 9, target device provides positioning measurements and/or estimates the position and provides positioning estimates to the location server at 912), 
wherein the request for location information is sent to the UE using the first RAT, and wherein the at least some of the location information is received from the UE using the second RAT (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use capability information to select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different ~measurement requests disclose requested location information); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~discloses different measurements may be requested via different RATs, as well as reported via different RATs, therefore at least one request is received via a first RAT and at least some of the location information is reported via a different/second RAT)). 
Gunnarsson fails to teach instructing the UE to use a first reference cell to obtain the location information for the first RAT and to use a second reference cell, separate from the first reference cell, to obtain the location information for the second RAT.
In the same field of endeavor, Kazmi teaches instructing the UE to use a first reference cell to obtain the location information for the first RAT and to use a second reference cell, separate from the first reference cell, to obtain the location information for the second RAT ([0055-0057], location server may employ a list of reference cell elements, in a carrier-aggregation system where multiple serving cells may be arranged, multiple reference cells are not necessarily the same as serving cells, thus positioning assistance data, such as OTDOA assistance data, is provided for multiple reference cells, the user equipment receives this multiple reference cell location assistance data to perform location assistance measurements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location determination of a dual connectivity device utilizing measurements from multiple available RATs, where the location server requests particular measurements based on device capabilities, as taught in Gunnarsson, to further include utilizing multiple reference cells to perform signal measurements across multiple access technologies to be used in positioning the device, as taught in Kazmi, in order to enhance the accuracy and efficiency of positioning user equipment in a radio communications environment (See
Regarding Claim 20, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Gunnarsson further teaches receiving capability information from the UE indicating the dual connectivity to the first and second RATs, wherein the request for location information is sent to the UE in response to the capability information (pg. 13, line28 – pg. 14, line 2, Fig. 9, at 904 target device provides to the location server UE capabilities, pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements; and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity).  
Regarding Claim 21, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Gunnarsson further teaches wherein the location information comprises location measurements obtained by the UE for the first and second RATs, a location estimate determined by the UE using the location measurements obtained by the UE for the first and second RATs, or both the location measurements and the location estimate (pg. 14, lines 3-10, Fig. 9, target device uses configuration information when searching for and measuring on positioning reference signals at 910 and target device provides positioning measurements and/or estimates the position and provides positioning estimates to the location server at 912, pg. 14, line 28 – pg. 15, line 10, upon 
Regarding Claim 22, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 21 above. Gunnarsson further teaches wherein the location measurements comprise measurements for UE assisted Observed Time Difference of Arrival (OTDOA) or the location estimate comprises a location estimate for UE based OTDOA (pg. 21, lines 7-8, positioning measurements are timing measurements that can be used for determining UE location, e.g., RSTD, TOA, TDOA, OTDOA measurements, Rx-Tx time difference measurements, round trip time, pg. 15, lines 21-32, indication of RAT(s) in which the UE is capable of or prefers to receive the positioning assistance data enabling the UE to perform positioning measurements (e.g., OTDOA assistance data or E-CID assistance data)), wherein the UE uses the same reference cell for all measurements for the first and second RATs (pg. 21, line 25 – pg. 22, line 10, reference and all the measured cells may be selected to be based on the same one numerology, which is supported by the UE, multiple reference cells for OTDOA measurements may be provided to the UE, e.g., one reference cell per RAT when the UE is configured with at least one serving cell in a first RAT (e.g., PCell) and at least a second serving cell (e.g., PSCell or SCell) in a second 
Regarding Claim 23, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Gunnarsson further teaches wherein the first RAT is used for signaling while the at least some of the location information is received from the UE using the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity). 
Regarding Claim 24, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Gunnarsson further teaches wherein the request for location information for the first and second RATs includes an indication that the location information may be transmitted by the UE to the location server using the second RAT and correlation information, and wherein the correlation information is included with the at least some of the location information received from the UE using the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance ~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity, pg. 22, lines 11-26, radio circuitry of the UE may be configured to communicate with served UEs, including configuring measurement reporting from such UEs. The radio circuitry can be configured to reconfigure the measurement reporting of UEs to the location server).  
Regarding Claim 25, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Gunnarsson further teaches sending to the UE assistance data for the first and second RATs (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the location server at 906, and in return obtains positioning reference signal configuration information concerning signals from base stations at a different or same RAT at 908).  
Regarding Claim 27, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Gunnarsson further teaches wherein the first RAT comprises Long Term Evolution (LTE) or IEEE 802.11 WiFi and the second RAT comprises New Radio (NR) (pg. 15, lines 1-11, select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR 
Regarding Claim 28, Gunnarsson teaches a location server for obtaining a location of a user equipment (UE) (Fig. 9), the location server (Fig. 7) comprising: an external interface configured to communicate with a wireless network (pg. 11, line 24 – pg. 12, line 3, Fig. 7, communication interface circuitry 38 and transceiver circuitry 36); Page 8 of 17Application No. 16/368,058Customer No: 23696at least one memory; and at least one processor coupled to the external interface and the at least one memory (pg. 12, lines 4-23, Fig. 7, processors 42, memory 44, computer programs 46 and configuration data 48) and configured to: 
send, to the UE, assistance data comprising positioning reference signal (PRS) configuration information (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the location server at 906, and in return obtains positioning reference signal configuration information concerning signals from base stations at a different or same RAT at 908); 
send to the UE a request for location information for a first and second Radio Access Technology (RAT) (pg. 14, line 28 – pg. 15, line 10, Fig. 9, different measurements or measurement types may be requested via different RATs), wherein the UE has dual connectivity to the first and second RATs (pg. 15, lines 11-20, Fig. 9, at 904 the UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity),
wherein the request for location information instructing the UE to obtain the location information comprising one or more measurements of signals transmitted according to the first and second RATs (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE 
receive from the UE at least some of the location information for the first and second RATs obtained by the UE (pg. 14, lines 3-10, Fig. 9, target device uses the configuration information when searching for and measuring on positioning reference signals at 910); and 
obtain a location estimate for the UE based on the at least some of the location information for the first and second RATs (pg. 14, lines 3-10, Fig. 9, target device provides positioning measurements and/or estimates the position and provides positioning estimates to the location server at 912),
wherein the request for location information is sent to the UE using the first RAT, and wherein the at least some of the location information is received from the UE using the second RAT (pg. 14, line 28 – pg. 15, line 10, Fig. 9, location server may use capability information to select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~measurement requests disclose requested location information); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~discloses different measurements may be requested via different RATs, as well as reported via different RATs, therefore at least one request is received via a first RAT and at least some of the location information is reported via a different/second RAT)).  
Gunnarsson fails to teach instructing the UE to use a first reference cell to obtain the location information for the first RAT and to use a second reference cell, separate from the first reference cell, to obtain the location information for the second RAT.
In the same field of endeavor, Kazmi teaches instructing the UE to use a first reference cell to obtain the location information for the first RAT and to use a second reference cell, separate from the first reference cell, to obtain the location information for the second RAT ([0055-0057], location server may employ a list of reference cell elements, in a carrier-aggregation system where multiple serving cells may be arranged, multiple reference cells are not necessarily the same as serving cells, thus positioning assistance data, such as OTDOA assistance data, is provided for multiple reference cells, the user equipment receives this multiple reference cell location assistance data to perform location assistance measurements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location determination of a dual connectivity device utilizing measurements from multiple available RATs, where the location server requests particular measurements based on device capabilities, as taught in Gunnarsson, to further include utilizing multiple reference cells to perform signal measurements across multiple access technologies to be used in positioning the device, as taught in Kazmi, in order to enhance the accuracy and efficiency of positioning user equipment in a radio communications environment (See Kazmi [0025-0026, 0055])
Regarding Claim 29, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Gunnarsson further teaches wherein the at least one processor is further configured to: receive capability information from the UE indicating the dual connectivity to the first and second RATs, wherein the request for location information is sent to the UE in response to 
Regarding Claim 30, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Gunnarsson further teaches wherein the location information comprises location measurements obtained by the UE for the first and second RATs, a location estimate determined by the UE using the location measurements obtained by the UE for the first and second RATs, or both the location measurements and the location estimate (pg. 14, lines 3-10, Fig. 9, target device uses configuration information when searching for and measuring on positioning reference signals at 910 and target device provides positioning measurements and/or estimates the position and provides positioning estimates to the location server at 912, pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning 
Regarding Claim 31, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 30 above. Gunnarsson further teaches wherein the location measurements comprise measurements for UE assisted Observed Time Difference of Arrival (OTDOA) or the location estimate comprises a location estimate for UE based OTDOA (pg. 21, lines 7-8, positioning measurements are timing measurements that can be used for determining UE location, e.g., RSTD, TOA, TDOA, OTDOA measurements, Rx-Tx time difference measurements, round trip time, pg. 15, lines 21-32, indication of RAT(s) in which the UE is capable of or prefers to receive the positioning assistance data enabling the UE to perform positioning measurements (e.g., OTDOA assistance data or E-CID assistance data)), wherein the UE uses the same reference cell for all measurements for the first and second RATs (pg. 21, line 25 – pg. 22, line 10, reference and all the measured cells may be selected to be based on the same one numerology, which is supported by the UE, multiple reference cells for OTDOA measurements may be provided to the UE, e.g., one reference cell per RAT when the UE is configured with at least one serving cell in a first RAT (e.g., PCell) and at least a second serving cell (e.g., PSCell or SCell) in a second RAT, in addition to the reference cell (e.g., for RSTD or OTDOA measurements or a like), the assistance data may also comprise a reference RAT). 
Regarding Claim 32, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Gunnarsson further teaches wherein the first RAT is used for ~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity). 
Regarding Claim 33, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Gunnarsson further teaches wherein the request for location information for the first and second RATs includes an indication that the location information may be transmitted by the UE to the location server using the second RAT and correlation information, and wherein the correlation information is included with the at least some of the location information received from the UE using the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different ~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity, pg. 22, lines 11-26, radio circuitry of the UE may be configured to communicate with served UEs, including configuring measurement reporting from such UEs. The radio circuitry can be configured to reconfigure the measurement reporting of UEs to the location server).
Regarding Claim 34, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Gunnarsson further teaches sending to the UE assistance data for the first and second RATs (pg. 14, lines 3-10, Fig. 9, wireless device requests assistance data from the location server at 906, and in return obtains positioning reference signal configuration information concerning signals from base stations at a different or same RAT at 908).  
Regarding Claim 36, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claim 28 above. Gunnarsson further teaches wherein the first RAT comprises Long Term Evolution (LTE) or IEEE 802.11 WiFi and the second RAT comprises New Radio (NR) (pg. 15, lines 1-11, select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements).

Claims 8, 17, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al (WIPO 2019/074435), in view of Kazmi et al (US 2012/0184302), and further in view of Thomson et al (US 2011/0090122).
Regarding Claims 8, 17, 26, and 35, Gunnarsson, as modified by Kazmi, teaches all aspects of the claimed invention as disclosed in Claims 1, 10, 19, and 28 above. Gunnarsson further teaches wherein the request for location information comprises a first request for location information for the first RAT and the second RAT (pg. 14, line 28 – pg. 15, line 10, upon receiving the UE capabilities, the location server may use this capability information to: create and provide assistance data for the UE to enable the UE to perform positioning measurements; configure one or more signals to be used by the UE for positioning measurements according its capability; select the RAT(s) for the positioning measurements for the UE; select the RAT(s) for providing positioning assistance data to the UE (e.g., the assistance data could be provided via LTE PCell and/or NR PSCell, where different measurements or measurement types may be requested via different RATs) (~providing assistance data discloses signaling over first RAT); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~reporting over multiple RATs discloses reporting using the second RAT); and/or determine a first set and/or a number of cells belonging to a first RAT and a second set and/or a number of cells belonging to a second RAT for positioning measurements, pg. 15, lines 11-20, UE provides its capability related to its ability to operate in a multi-RAT network deployment, UE is configured with dual connectivity or multi-connectivity, pg. 22, lines 11-26, radio circuitry of the UE may be configured to communicate with served UEs, including configuring measurement reporting from such UEs. The radio circuitry can be configured to reconfigure the measurement reporting of UEs to the location server), and 
further comprising: obtaining at least some of the location information for the first RAT; transmitting the at least some of the location information for the first RAT to the location server; obtaining at least some of the location information for the second RAT; and transmitting at least some ~measurement requests disclose requested location information); select the RAT(s) for reporting by the UE its one or more results of the positioning measurements (~discloses different measurements may be requested via different RATs, as well as reported via different RATs, therefore at least one request is received via a first RAT and at least some of the location information is reported via a different/second RAT)).
While Gunnarsson discloses requesting location information from different RATs (pg. 14, Fig. 9), the combination fails to teach a second request for location information, wherein the second request for location information is received in response to transmitting the at least some of the location information for the first request to the location server, wherein the at least some of the location information for the second request is more accurate than the at least some of the location information for the first request.
In the same field of endeavor, Thomson teaches a second request for location information, wherein the second request for location information is received in response to transmitting the at least some of the location information for the first request to the location server ([0021], many networks place element responsible for location determination at central location, high-capacity location server), wherein the at least some of the location information for the second request is more accurate than the at least some of the location information for the first request ([0059-0061], Fig. 5, first location is estimated at 501, using predetermined metric and predetermined location uncertainty level from 503 a measurement metric may be selected at 505, a first measurement is made at 507, additional ~increase/request more measurements until certainty is met)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location determination of a dual connectivity device utilizing measurements from multiple available RATs, where the location server requests particular measurements based on device capabilities, as taught in Gunnarsson, as modified by Kazmi, to further include requesting of measurements when the accuracy or uncertainty of the estimated location based on measurements already received is insufficient, as taught in Thomson, in order to improve the quality of location determination results by increasing the number of measurements. (See Thomson [0006]) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641